Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 1 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 2 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 3 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 4 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 5 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 6 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 7 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 8 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                            Exhibit Page 9 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 10 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 11 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 12 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 13 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 14 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 15 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 16 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 17 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 18 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 19 of 20
Case 20-11961-amc   Doc 34-2 Filed 01/12/21 Entered 01/12/21 10:06:38   Desc
                           Exhibit Page 20 of 20
